1
2
3
4
                                                                                              JS-6
5
6
7
                                      UNITED STATES DISTRICT COURT
8                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                            WESTERN DIVISION
9
     BO GAO, an individual,                                             No. CV 19-4331-JFW (PJWx)
10
                    Plaintiff,
11                                                                      JUDGMENT
                            v.
12                                                                      Honorable John F. Walter
     U.S. CITIZENSHIP AND IMMIGRATION SERVICES;                         United States District Judge
13   LORI MACKENZIE, Division Chief of the Immigrant
     Investor Program Office; DONALD NEUFELD,
14   Associate Director of the California Service Center;
     KENNETH CUCCINELLI1, Senior Official Performing
15   the Duties of the Director; CHAD WOLF2, Acting
     Secretary of Department of Homeland Security; THE
16   UNITED STATES OF AMERICA,

17                  Defendants.

18
             Upon consideration of Defendant’s Motion for Summary Judgment, Plaintiff’s Opposition,
19
     Defendant’s Reply thereto, and the Joint Exhibits filed in support of the same, IT IS HEREBY
20   ORDERED, ADJUDGED AND DECREED that judgment is entered in favor of Defendants on all
21   Plaintiff’s claims.
22           This action is dismissed with prejudice in its entirety.

23   Dated: April 14, 2020                                                  ________________________
                                                                            Honorable John F. Walter
24                                                                          United States District Judge
25
26           1
              Kenneth Cuccinelli, Senior Official Performing the Duties of the Director, is automatically
27   substituted for his predecessor, pursuant to Federal Rule of Civil Procedure 25(d).
             2
28           Chad Wolf, Acting Secretary of Homeland Security, is automatically substituted for his
     predecessor, pursuant to Federal Rule of Civil Procedure 25(d).
                                                           1
